DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 10/27/2021 have been fully considered but they are not persuasive.
In regard to the applicants argument made in regard to the rejection of claims 1, 3 and 4 under 35. U.S.C. 112(a), the applicant asserts asserts that the lack of the term ‘fixed’ in the applicant’s speciation is “irrelevant” as there is no requirement that claim limitations be recited in the specification verbatim. The examiner notes the requirements of MPEP 608.01. However, the issue is not merely a lack of a verbatim recitation of ‘fixed bit-rate’ in the applicant’s specification, but rather the specification describes a different bit-rate control method entirely. As previously noted, and as noted by the applicant, the specification describes controlling a bit bit-rate to not produce a bit-rate greater than a predetermined value (emphasis added). Contrary to the applicants assertion this is not the same as a ‘fixed’ bit-rate but is instead a bit-rate that may vary so long as it is kept below the predetermined value. For example, if the pre-determined bitrate was 5 Mb/s the specification would allow for a bit-rate of 1, below a fixed value. The applicants argument is unpersuasive. 
In regard to the rejection of claims 1 and 3 under 35 U.S.C. 103(a), the applicant again asserts that Yoshida fails to ‘encode the raw video frames to provide a compressed output’. In response to the examiners reliance upon the separation section 102 as part of the ‘primary encoder’ which receives “raw” video data, the applicant again asserts that no plausible construction would consider only the enhancement layer path of Yoshida system as ‘encoding the raw video frames’. The applicant seems to be arguing solely against the enhancement layer encoder of Yoshida after the separation where the rejection is based upon the separator 102 of Yoshida being part of ‘primary encoder’.  Since the separator 102 which receives raw video images is part of the ‘primary encoder’ relied upon to reject the claims, the applicants arguments made in regard to the enhancement layer encoder devoid of the separator are not persuasive. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/4/2018 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the same reasons as stated in the previous Office Action dated 5/27/2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite that the look-ahead encoder outputs video content of a fixed bitrate. The examiner unable to find support for the newly amended limitation of a ‘fixed bitrate’ in the applicant’s specification. The most relevant disclosure of the applicant’s specification is paragraphs 16-21 which discloses encoding at a ‘predetermined’ bitrate. However there is no indication that this predetermined rate is a ‘fixed’ bitrate. The examiner notes par. 3 of the applicant’s 
Claims 3 and 4 depend from claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (2011/0002383) for the same reasons as stated in the previous Office Action dated 5/27/2021.
In regard to claim 1 discloses a dual pass encoding system (Yoshida Fig. 1) including:
a primary encoder having an enhancement layer encoder portion receiving raw video frames from the system input and encoding the raw video frames to provide a compressed video output (Yoshida Fig. 1 and par. 78-79 note separation portion 102 and enhancement layer coding portion 103 as the ‘primary’ encoder which compresses a portion of the original video data separated by the separation portion and provides compressed video data of this portion to buffer 104, further note par. 82  raw image frames are provided to the separation portion 102);

the look-ahead encoder outputs video of a fixed (predetermined) bitrate and outputs a complexity value used by the dual pass encoder system to a model a need parameter, the need parameter input to the primary encoder and used by the primary encoder to control a varying bitrate of the video output by the primary encoder (Yoshida Fig. 1 and par 87 note base layer encoder 101 encodes at a target code amount provided by the code amount prediction portion 107, further note par. 87, target code amount Rt is a fixed transmission rate, also note  pars 87-88 the code amount prediction portion 107 determines a predictive code amount (need parameter), and provides the difference of the predictive code amount and the target code amount to the enhancement layer encoder 103 to control the bitrate of the enhancement layer encoder).  
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Yoshida further discloses that the need parameter is a target bit (Yoshida pars 85-89 note determining the predictive code amount required to maintain constant quality, note the predictive code amount may be greater or less than the target code amount Rt for the base layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of view of Schwartz (20130156098) for the same reasons as stated in the previous Office Action dated 5/27/2021.
In regard to claim 4 refer to the statements made in the rejection of claim 1 above, Yoshida discloses that look-ahead base layer encoder further includes and a processor that calculates the bit-rate from complexity values and provides the need parameter as a target bit-rate to the primary encoder (Yoshida pars. 87 note rate control portion 106 receives the quantization parameter and determines a predicted code amount based on the received value, the predicted code amount may then be provided to the enhancement layer coding portion as described in par. 88).
It is noted that Yoshida does not disclose details of delay buffers and complexity queue buffers. However, Schwartz discloses a look-ahead encoder with a complexity determination module that includes:
a delay buffer providing the raw video frames to the encoder input (Schwartz Fig. 1 and par. 22 note delay unit);
a complexity queue buffer receives the complexity values from a complexity calculation module and provides the complexity values to a bit-rate module (Schwartz Fig. 2 and pars. 30-31 note sliding window look-ahead buffer 40, receiving complexity values from the calculations performed in step 28 of 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a delay buffer and complexity queue buffer as taught by Schwartz in the look-ahead encoder of Yoshida in order to maintain uniform video quality across a GOP as suggested by Schwartz (Schwartz Fig. 3 and par. 32 note sliding window of data is used to determine average complexity values to maintain uniform quality).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423